326 So. 2d 783 (1976)
In re Robert Dennis BROWNING, Jr., alias Bobby Browning
v.
STATE of Alabama.
Ex parte STATE of Alabama.
SC 1674.
Supreme Court of Alabama.
February 20, 1976.
William J. Baxley, Atty. Gen., and Sarah M. Greenhaw, Asst. Atty. Gen., for petitioner, the State.
ALMON, Justice.
Petition of the State for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Browning v. State of Ala., 57 Ala.App. ___, 326 So. 2d 778.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and EMBRY, JJ., concur.